 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY R. LUSK,
                                                         ORDER GRANTING STIPULATION TO
12                   Plaintiff,                          EXTEND DEADLINE AND MODIFY
                                                         SCHEDULING ORDER
13
      v.
14                                                       Case No. 1:17-cv-00762-AWI-EPG
      FIVE GUYS ENTERPRISES, LLC, et al.,
15                                                       (ECF No. 31)
                     Defendants.
16

17

18           Pursuant to the Parties’ Stipulation (ECF No. 31), and finding good cause, the Court

19 grants the request for additional time, to January 14, 2019, for the parties to file the appropriate
20 dismissal documents.

21
     IT IS SO ORDERED.
22

23     Dated:    December 17, 2018                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    1
